          Case 1:19-cv-03644-PAE Document 54 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRETT STEININGER,

                                         Plaintiff,                    19 Civ. 3644 (PAE)
                         -v-
                                                                             ORDER
 TRIBUNE BROADCASTING COMPANY, LLC, WPIX,
 LLC, and CHRISTOPHER S. TZIANABOS,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        At today’s conference, the Court set the following schedule for the submission of pretrial

materials: the Joint Pretrial Order and motions in limine are due May 14, 2021; oppositions to

motions in limine are due May 21, 2021. After receiving the Joint Pretrial Order, the Court will

set a date for the final pretrial conference.

        The Court schedules trial to begin on September 20, 2021, subject to the possibility that,

with jury trials being centrally scheduled in light of the pandemic, this case may or may not be

assigned that date.

        The parties may continue to rely on the July 28, 2020 order referring the case to Judge

Freeman for settlement. See Dkt. 40. The parties are encouraged to contact promptly Judge

Freeman to schedule a settlement conference.



        SO ORDERED.

                                                              
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: March 31, 2021
       New York, New York
